 In the Matter of FEDERAL ICE & COLD STORAGE COMPANYandPRODUCEDRIVERS AND EMPLOYEESUNION, LOCAL No. 630CaseNo. B-1614.-Decided December 8, 1939Ice and Cold Storage Industry-Investigation of Representatives:questionconcerning representation:company refused to bargain with the union,assign-ing as reason doubt as to whether it was subject to the provisions of the Act-Unit Appropriate for Collective Bargaining:truck drivers, production, main-tenance, and cold-storage employees,exclusive of office, clerical,and supervisoryemployees;no controversy except with respect to certain truck drivers knownas "contractors";contractors found not to be employees and excluded fromunit-Employee Status:contractors:persons who own and operate their owntrucks and sell at retail ice purchased from the company,fix their own resaleprice, carry the risk of loss of their unsold surplus,are free to buy from otherproducers as well as from the company, determine their own hours of work,and are permitted to remain in business on their accustomed routes eventhough they entirely cease buying from the company,heldnot to be employees;restrictions placed on their activities by the company and aid rendered tothem by the company,heldconsistentwith buyer-seller relationship-Repre-sentatives:proof of choice: testimony of unionpresident-Certification ofRepresentatives:union certified as collective bargaining representative uponproof of majority representation where company general manager testified thatcompany would be agreeable to certification without recourse to election bysecret ballot.Mr. William R. Walsh,for the Board.Mr. A. Lundin,of Los Angeles, Calif., for the Company.Mr. Cecil W. NollyandMr. Lee W. Owen,of Los Angeles, Calif.,for the Union.Mr. William Stix,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn April 26, 1939, Produce Drivers and Employees Union, LocalNo. 630, herein called the Union, filed with the Regional Directorfor the Twenty-first Region, Los Angeles, California, a petition, andon May 9, 1939, an amended petition, alleging that a question affect-ing commerce had arisen concerning the representation of employees18 N. L.R. B., No. 26.161 162DECISIONSOF NATIONALLABOR RELATIONS BOARDof Federal Ice & Cold Storage Company, Los Angeles, California,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On October2, 1939, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3,ofNational Labor Relations Board Rules and Regulations-Series 2, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On October 23, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.'Pursuant to the notice, a hearing was held on Novem-ber 9, 1939, at Los Angeles, California, before Mapes Davidson, theTrial Examiner duly designated by the Board.The Board, repre-sented by counsel, and the Company and the Union, each repre-sented by an officer, participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues, was afforded all parties.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFederal Ice & Cold Storage Company, a California corporation,is engaged in the production and sale of ice and in the business ofcold storage.Its ice and storage plant is at Los Angeles and it hastwo stations for the distribution of ice, one in Los Angeles, theother at San Pedro, California.In 1938 the Company produced 43,470 tons of ice, of which 8,715tons were sold to Pacific Fruit Express, 2,670 tons to fishing boatsin the harbor at San Pedro, and 2,463 tons to other firms and indus-tries doing an interstate business.Pacific Fruit Express, a corporation owned jointly by the SouthernPacific and Union Pacific Railroads, is engaged in the business oficing fruit, express cars of the two railroads.During 1938, in con-ducting its business at Los Angeles, it used approximately 80,000tons of ice, including that purchased from the Company, to ice3,642 cars of which 3,329 moved in interstate commerce.In the course of their operations the fishing boats which purchaseice from the Company go beyond the 3-mile limit and carry onfishing as far south as the coast of Mexico.Many of the boats are1Copies of the notice of hearing were also served upon Central Labor Council (of LosAngeles)and upon Los Angeles Industrial Union Council.Neither of these organiza-tions appeared at the hearing and there is no showing in the record that any organiza.tion other than the Union purports to represent any of the respondent's employees. FEDERAL ICE. & COLD STORAGE COMPANY163out of the harbor for weeks or months at a time and ice is indispen-sable to the preservation of their catch.The fish brought to harborby these boats are sent to canneries which sell their produce in inter-state and foreign commerce.In 1938 the Company received 15,267 tons of commodities to bewarehoused.Of this amount 2,732 tons originated outside Cali-fornia; and 1,739 tons were shipped from the warehouse in carloadlots,practically all such shipments being made to points outsideCalifornia.2During the same period an additional 4,787 tons ofcommodities were delivered from storage to customers who do aninterstate business.II.THE LABOR ORGANIZATION INVOLVEDProduce Drivers and Employees Union, Local No. 630, is a labororganization affiliated with the International Brotherhood of Team-sters,Chauffeurs, Stablemen, and Helpers, which is affiliated withthe American Federation of Labor.III.THE QUESTION. CONCERNING REPRESENTATIONThe Company has refused the Union's request for recognition asthe bargaining agent of its employees, assigning as the reason forits refusal doubt as to whether it was subject to the provisions ofthe. Act.We find that a question has arisen concerning representa-tion of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand to foreign commerce and tends to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Union claims that the truck drivers, production, maintenance,and cold-storage employees of the Company, exclusive of office, cler-ical, and supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining.3This contention is not contro-2commodities are removedfrom 'storage, employees of the Company bring them tothe Company's loading dock where employees of the shipper load them on cars or trucks.3 The production,maintenance, and cold-storage employeesinclude workersclassified asengineers,tank-and day-storage men, garagemen,checkers,temperaturemen, maintenancemen, warehousemen,and janitor. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDverted by the Company, except with respect to certain truck drivers,known as "contractors," who are alleged by the Union to be em-ployees and by the Company to be mere purchasers of ice from theCompany.The contractors,mostof whom operate their own trucks,are en-gaged in retail ice distribution.They purchase ice from the Com-pany at a uniform price, but fix their ownresaleprice, and, in so faras the record discloses, do not have the privilege of returning theirunsold surplus.The contractors may, and some do, buy ice not onlyfrom the Company but from other producersas well.Moreover, theydetermine their own hours of work, arefree to ceasebuying fromthe Company at any time, and, when they do so, the Company makesno effort to prevent them from remaining in business on theiraccustomedroutes.The contractors are required to confine their operations to fixedterritories 4 and the Company will not sell ice to persons who failto abide by this requirement. In accordance, furthermore, with arule ofan "IceExchange" to which it belongs,5 the Company forbidscontractors to sell ice to commercial, although not to domestic,customersof other members of the Exchange.6 In these respectsthe Company does regulate the activities of the contractors, but thefirst restriction is one commonly placed on independent dealers bydistributors, and the second is quite as consistent with a buyer-seller as with an employer-employee relationship.An employee of the Company, known as the "outside superin-tendent," investigates complaintsmade by customers of the con-tractors, but, since there is no evidence that the Company exercisesany power to discipline the contractors with respect to such com-plaints, these activities of the outside superintendent do not indicatethat the contractors are employees. Indeed, since the outside su-perintendent likewise seeks out new business prospects and keepscontractors informed of them, we infer that his work is essentiallypromotional in nature.Similar in object is the Company's practice4 From 1924,when the Company's business began,until 1930,retail distribution wascarried on by salaried drivers.At the latter date the Company"turned over"the routesto these drivers without any charge and started to deal with them on the basis describedin the text.Some of the original contractors have gone out of business and some of theirroutes have been acquired by other contractors.The Company sells ice,moreover, to anyperson who has an established route, irrespective of whether he was formerly a salarieddriver in the Company's employ."Albert Lundin,general manager of the Company,testified that representatives of thecontractors who purchase ice from the Company and from other ice manufacturers in LosAngeles participated in establishing this rule.Lee W. Owen,president of the Union,testi-fied that a majority of these contractors"have stated"that they had no part in makingthe rule.6 In one instance when a contractor sold ice to a customer of another producer, theCompany refused to sell ice to him at the station most convenient for him, thus requiringhim to come to the main plant for it.When the contractor abandoned his new customer,the Company permitted him to resume his purchases at the more convenient location. FEDERAL ICE & COLD STORAGE COMPANY165of painting its name on contractors' trucks upon request.We are ofthe opinion that these services amount to no more than aid furnishedby a distributor to independent dealers and that, in this respect,they are not different from the opportunity afforded to contractors torent a truck from the Company 7 or to secure reduced rates on theirautomobile insurance by purchasing it under the Company's fleetpolicy.As we have stated above, the contractors purchase ice from whom-ever they please, even to the exclusion of the Company; fix their ownhours of work and theresaleprice of ice; and, apparently carry therisk of loss for ice not disposed of.The relationship of buyer andseller thus indicated 8 is not, we conclude, negatived by the limitedcontrol which the Companyexercisesover the activities of the con-tractors or by the assistance which it renders them.Consequently,we find that the contractors are not employees of the Company.Except with respect to the contractors the Company raised noobjection to the unit claimed by the Union to be appropriate.Wefind, accordingly, that the truck driver, production, maintenance,and cold-storage employees, exclusive of office, clerical, and super-visory employees, employed by the Company constitute a unit ap-propriate for the purposes of collective bargaining and that saidunit will insure to employees the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAlbert Lundin, general manager of the Company, testified that, ifthe Board determined that the operations of the Company broughtitwithin the provisions of the Act, the Company would be agreeabletoa certification of representatives by the Board without recourseto an election by'secret ballot.Lee W. Owen, president of the Union,testified that at the time the petition was filed the Union representedall of the production and cold-storage employees, and all but one ortwo of the truck drivers who are not "contractors."We find that the Union has been designated and selected by themajority of the employees within the appropriate unit as their rep-resentative for the purposes of collective bargaining. It is, there-fore, the exclusive representative of all employees in such unit forthe purposes of collective bargaining, and we will so certify.'The Company maintains 20 trucks,allmore than 10 years old,which, it may be in-ferred, are a carry-over from the period when salaried drivers performed the function nowfulfilled by contractors.See footnote 4,supra.s The Company does not pay and Social Security tax nor does it carry any workmen'scompensation insurance for the contractors. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the above findings of fact and upon the record in the case, theBoard makes the following :CONCLUSIONS OF LAW1.A question affecting commerce hasarisenconcerning the repre-sentationof employees of Federal Ice & Cold Storage Company, LosAngeles, California, within the meaning of Section 9 (c) and Section2 (6) and(7)of the National Labor Relations Act.2.The truck drivers, production, maintenance, and cold-storageemployees employed by the Company, exclusive of office, clerical,'andsupervisory employees, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.3.Produce Drivers and Employees Union, Local No. 630, is theexclusive representative of all the employees in such unit for the pur-poses of collective bargaining, within the meaning of Section 9 (a) ofthe National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that Produce Drivers and Employees Union,Local No. 630, has been designated and selected by a majority of thetruck drivers, production, maintenance, and cold-storage employeesemployed by Federal Ice & Cold Storage Company, Los Angeles,California, exclusive of office, clerical, and supervisory employees, astheir representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the National Labor Relations Act,Produce Drivers and Employees Union, Local No. 630, is the ex-clusive representative of all such employees for the purposes of col-lective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.